Case 1:20-cv-02523-RMB-KMW Document 36 Filed 02/18/21 Page 1 of 1 PageID: 190



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 RONALD H. TUTTLE,                 :     CIV. NO. 20-2523 (RMB-KMW)
                                   :
                  Plaintiff,       :
                                   :
      v.                           :           ORDER
                                   :
 UNITED STATES OF AMERICA,         :
                                   :
                  Defendant        :


      For the reasons set forth in the accompanying Opinion,

      IT IS therefore on this 17th day of February 2021,

      ORDERED that Plaintiff’s motion for default judgment (Dkt.

 No. 33) is DENIED; and it is further

      ORDERED that Plaintiff’s motion for a preliminary injunction

 (Dkt. No. 34) is DENIED; and it is further

      ORDERED that the Clerk shall serve a copy of this Order and

 the accompanying Opinion on Plaintiff by regular U.S. mail.




                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge
